Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is taken in response to filling of application on 03/29/2021.
Claims 1-8, 10-16 are currently pending for consideration. Claim 9 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021  filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10970457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘457. Claim mapping is shown below.

Instant application 
Patent No. 10970457
1. (Original) A method performed by a data processing apparatus, the method comprising: receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a branch object parented to the master object and associating the branch object with a collaborator that is different than the owner entity, the branch object including a snapshot of the master object at the time of the branch object creation; receiving changes to the branch object from the collaborator and recording the changes in a draft branch object that is parented to the branch object; receiving a submission of the draft branch object from the collaborator to the owner entity for review; generating a changeset by inspecting metadata of the submitted draft branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent branch object creation and (c) contents of the submitted draft branch object; and presenting the changeset to the owner entity for approval.







2. (Original) The method of claim 1, wherein the branch object is immutable.3. (Original) The method of claim 1, wherein the draft branch object includes a mutable copy of all content items referenced by the master object.4. (Original) The method of claim 1, wherein the changeset includes an indication of content deletion if the comparison reveals that particular content is present in the current contents of the master object and the snapshot of the master object at the time of the parent branch creation but not in the submitted draft branch object.5. (Original) The method of claim 1, wherein the changeset includes an indication of changed content if the comparison reveals that particular content present in the submitted draft object is different from that particular content as it exists in the current contents of the master object, regardless of the state of any of the particular content present in the snapshot of the master object at the time of the parent branch creation.6. (Original) The method of claim 1, wherein the changeset includes an indication of new content if the comparison reveals that particular content is present in the submitted draft object but not the current contents of the master object, regardless of whether the particular content is present in the snapshot of the master object at the time of the parent branch creation.7. (Original) The method of claim 6, further comprising identifying content proximate the new content in the submitted draft and, based on that identification, displaying the new content in the presentation of the changeset in the same proximity to any of the proximate content in the current contents of the master object.8. (Original) The method of claim 1, further comprising receiving a delegation from the owner entity of a second collaborator responsible for reviewing the changeset and, instead of presenting the changeset to the owner entity for approval, presenting the changeset to the second collaborator for approval.10. (Original) The method of claim 1, further comprising: upon approval of a proposed change by the owner entity, creating a new version of the branch object with a new a snapshot of the master object reflecting the accepted proposed change.11. (Original) A method performed by a data processing apparatus, the method comprising: receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a first branch object parented to the master object and associating the first branch object with a first collaborator that is different than the owner entity, the first branch object including a snapshot of the master object at the time of the first branch object creation; receiving changes to the first branch object from the first collaborator and recording the changes in a draft first branch object that is parented to the first branch object; creating a second branch object parented to the master object and associating the second branch object with a second collaborator that is different than the owner entity and the first collaborator, the second branch object including a snapshot of the master object at the time of the second branch object creation; receiving changes to the second branch object from the second collaborator and recording the changes in a draft second branch object that is parented to the second branch object; receiving a submissions to the owner entity for review of the draft first branch object from the first collaborator and the draft second branch object from the second collaborator; generating a changeset associated with the draft first branch object by inspecting metadata of the submitted draft first branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent first branch object creation and (c) contents of the submitted draft first branch object; generating a changeset associated with the draft second branch object by inspecting metadata of the submitted draft second branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (d) the snapshot of the master object at the time of the parent second branch object creation and (e) contents of the submitted draft second branch object; and presenting the changesets to the owner entity for approval.






















12. (Original) The method of claim 11, further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between changes proposed by the first collaborator and changes proposed by the second collaborator, presenting the conflicting proposed changes made by the first collaborator and not presenting the conflicting changes proposed by the second collaborator.13. (Original) The method of claim 11, further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes presenting the changeset associated with the draft first branch object before presenting the changeset associated with the draft second branch object.14. (Original) The method of claim 11, wherein the presentation of the changesets includes presenting proposed changes as they appear in the order of current content of the master object, regardless of whether the proposed changes were identified from the draft first branch object or the draft second branch object.15. (Original) The method of claim 11, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the conflicting proposed changes were made to the relevant draft branch object, regardless of whether the conflicting proposed changes were identified from the draft first branch object or the draft second branch object.16. (Original) The method of claim 11, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the draft branch objects from which the proposed changes were identified were submitted.
1. A method performed by a data processing apparatus, the method comprising: receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a branch object parented to the master object and associating the branch object with a collaborator that is different than the owner entity, the branch object including a snapshot of the master object at the time of the branch object creation; receiving changes to the branch object from the collaborator and recording the changes in a draft branch object that is parented to the branch object; receiving a submission of the draft branch object from the collaborator to the owner entity for review; generating a changeset by inspecting metadata of the submitted draft branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent branch object creation and (c) contents of the submitted draft branch object; and presenting the changeset to the owner entity for approval, wherein the creation of the branch object includes setting a status tag of the branch object to reflect its new status, the submission of the draft branch object includes setting the status tag of the branch object to reflect the submitted status of the draft branch object, and the generation of the changeset is triggered by the detection of the setting of the branch object's status flag to the submitted status.

2. The method of claim 1, wherein the branch object is immutable.

3. The method of claim 1, wherein the draft branch object includes a mutable copy of all content items referenced by the master object.

4. The method of claim 1, wherein the changeset includes an indication of content deletion if the comparison reveals that particular content is present in the current contents of the master object and the snapshot of the master object at the time of the parent branch creation but not in the submitted draft branch object.

5. The method of claim 1, wherein the changeset includes an indication of changed content if the comparison reveals that particular content present in the submitted draft object is different from that particular content as it exists in the current contents of the master object, regardless of the state of any of the particular content present in the snapshot of the master object at the time of the parent branch creation.

6. The method of claim 1, wherein the changeset includes an indication of new content if the comparison reveals that particular content is present in the submitted draft object but not the current contents of the master object, regardless of whether the particular content is present in the snapshot of the master object at the time of the parent branch creation.

7. The method of claim 6, further comprising identifying content proximate the new content in the submitted draft and, based on that identification, displaying the new content in the presentation of the changeset in the same proximity to any of the proximate content in the current contents of the master object.

8. The method of claim 1, further comprising receiving a delegation from the owner entity of a second collaborator responsible for reviewing the changeset and, instead of presenting the changeset to the owner entity for approval, presenting the changeset to the second collaborator for approval.

9. The method of claim 1, further comprising: upon approval of a proposed change by the owner entity, creating a new version of the branch object with a new a snapshot of the master object reflecting the accepted proposed change.

10. A method performed by a data processing apparatus, the method comprising: receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a first branch object parented to the master object and associating the first branch object with a first collaborator that is different than the owner entity, the first branch object including a snapshot of the master object at the time of the first branch object creation; receiving changes to the first branch object from the first collaborator and recording the changes in a draft first branch object that is parented to the first branch object; creating a second branch object parented to the master object and associating the second branch object with a second collaborator that is different than the owner entity and the first collaborator, the second branch object including a snapshot of the master object at the time of the second branch object creation; receiving changes to the second branch object from the second collaborator and recording the changes in a draft second branch object that is parented to the second branch object; receiving a submissions to the owner entity for review of the draft first branch object from the first collaborator and the draft second branch object from the second collaborator; generating a changeset associated with the draft first branch object by inspecting metadata of the submitted draft first branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent first branch object creation and (c) contents of the submitted draft first branch object; generating a changeset associated with the draft second branch object by inspecting metadata of the submitted draft second branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (d) the snapshot of the master object at the time of the parent second branch object creation and (e) contents of the submitted draft second branch object; and presenting the changesets to the owner entity for approval, wherein the creation of the first branch object includes setting a status tag of the first branch object to reflect its new status, the submission of the draft first branch object includes setting the status tag of the first branch object to reflect the submitted status of the draft first branch object, the generation of the changeset associated with the draft first branch object is triggered by the detection of the setting of the first branch object's status flag to the submitted status, the creation of the second branch object includes setting a status tag of the second branch object to reflect its new status, the submission of the draft second branch object includes setting the status tag of the second branch object to reflect the submitted status of the draft second branch object, and the generation of the changeset associated with the draft second branch object is triggered by the detection of the setting of the second branch object's status flag to the submitted status.

11. The method of claim 10, further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between changes proposed by the first collaborator and changes proposed by the second collaborator, presenting the conflicting proposed changes made by the first collaborator and not presenting the conflicting changes proposed by the second collaborator.

12. The method of claim 10, further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes presenting the changeset associated with the draft first branch object before presenting the changeset associated with the draft second branch object.

13. The method of claim 10, wherein the presentation of the changesets includes presenting proposed changes as they appear in the order of current content of the master object, regardless of whether the proposed changes were identified from the draft first branch object or the draft second branch object.

14. The method of claim 10, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the conflicting proposed changes were made to the relevant draft branch object, regardless of whether the conflicting proposed changes were identified from the draft first branch object or the draft second branch object.

15. The method of claim 10, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the draft branch objects from which the proposed changes were identified were submitted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington et al . (US 20170220546), in view of Barbanov (US 20140372369) and Vagell et al. (US 20150052427).

In regards to claim 1, Codrington teaches a method performed by a data processing apparatus, the method comprising: 
receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a branch object parented to the master object and associating the branch object with a collaborator that is different than the owner entity, the branch object including a snapshot of the master object at the time of the branch object creation (see para 17, 95-96, 98, 139, 144, 154-155 – creating parent and child document having metadata of the document and all object within it. Snapshot (an initial state) of the document are created which is a marker that allows to compare changes. Each document is associated to the user that is working on it); receiving changes to the branch object from the collaborator and recording the changes in a draft branch object that is parented to the branch object (see para 154-155 – creating a branch object having edits from the snapshot); and presenting the changeset to the owner entity for approval (see FIG. 48 and para 135; owner reviews the changes that the editors or reviewers do and can accepts or rejects those changes).
Codrington teaches a creator/author reviewing and accepting or rejecting changes as provided above (see FIG. 48 and para 135; owner reviews the changes and can accepts or rejects them), but doesn’t specifically teach generating a changeset by inspecting metadata of the submitted draft branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent branch object creation and (c) contents of the submitted draft branch object; and presenting the changeset to the owner entity for approval.
Barbanov teaches generating a changeset by inspecting metadata of the submitted draft branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent branch object creation and (c) contents of the submitted draft branch object; (see FIG. 3, 4, 5 at least para 37, 87-91; making comparison of change/history data (changeset) from a master document and a secondary copy of the document and determine acceptance of the changes)
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Barbanov for change comparison and acceptance since doing so would improve the system to provided means for the owning entity to accept or reject the changes done to the document. 
Although Codrington teaches an author approving or denying edits, it doesn’t specifically teach receiving a submission of the draft branch object from the collaborator to the owner entity for review.
Vagell teaches receiving a submission of the draft branch object from the collaborator to the owner entity for review (see para 19, 24-25; teaches users submitting changes for review and acceptance from a user with a role that can accept or reject the changes/edits and providing a notification of the submission)
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington and Barbanov with the teachings of Vagell since by doing so improves the collaboration system since provides means to notify an author/editor when an edit awaits approval.

In regards to claim 4,  Codrington teaches wherein the changeset includes an indication of content deletion if the comparison reveals that particular content is present in the current contents of the master object and the snapshot of the master object at the time of the parent branch creation but not in the submitted draft branch object (see FIG. 23, 30 and para 98, 124, shows comparison and deletion indication on content)

In regards to claim 5,  Codrington teaches wherein the changeset includes an indication of changed content if the comparison reveals that particular content present in the submitted draft object is different from that particular content as it exists in the current contents of the master object, regardless of the state of any of the particular content present in the snapshot of the master object at the time of the parent branch creation (see para, 98, 139, 144, 154-155, 210; indication of change content that can be detected during comparison of versions)

In regards to claim 6,  Codrington teaches wherein the changeset includes an indication of new content if the comparison reveals that particular content is present in the submitted draft object but not the current contents of the master object, regardless of whether the particular content is present in the snapshot of the master object at the time of the parent branch creation. (see para, 98, 122, 210; indication of added content (new content) that can be detected during revision or comparison of versions. All changes to the document can be viewed during comparison, therefore any deletion and later re added would be noticeable during the review process).

In regards to claim 8,  Codrington teaches an author or creator approving or rejecting chages as provided above (see FIG. 48 and para 135; owner reviews the changes that the editors or reviewers do and can accepts or rejects those changes), but doesn’t specifically teaches further comprising receiving a delegation from the owner entity of a second collaborator responsible for reviewing the changeset and, instead of presenting the changeset to the owner entity for approval, presenting the changeset to the second collaborator for approval.
Vagell teaches receiving a delegation from the owner entity of a second collaborator responsible for reviewing the changeset and, instead of presenting the changeset to the owner entity for approval, presenting the changeset to the second collaborator for approval (see at least para 19, 24-25; assigning roles to different users where various users can have a  role to approve or refuse an edit).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington and Barbanov with the teachings of Vagell for allowing to assign roles to different user in order to be able to have other users which can approve or deny changes since by doing so allows the system to give different permission to different users and improve the collaboration system.

In regards to claim 10,  Codrington doesn’t specifically teach further comprising: upon approval of a proposed change by the owner entity, creating a new version of the branch object with a new a snapshot of the master object reflecting the accepted proposed change.
However, Codrington does teach that the snapshots are captures of the document at different points in time associated to the document (see para 104, 121) 
Therefore, It would have been obvious to one of ordinary skill in the art before the filing of the application to generate a new snapshot when a change is accepted, since it allows the user to modify from that point on or go back to that point whenever necessary for review (see para 104, 121)

In regards to claim 11, Codrington teaches a method performed by a data processing apparatus, the method comprising: receiving a master object comprising metadata associating the master object with an owner entity and a content model identifying at least one content item; creating a first branch object parented to the master object and associating the first branch object with a first collaborator that is different than the owner entity, the first branch object including a snapshot of the master object at the time of the first branch object creation (see para 17, 95-96, 98, 139, 144, 154-155 – creating parent and child document having metadata of the document and all object within it. Snapshot (an initial state) of the document are created which is a marker that allows to compare changes. Each document is associated to the user that is working on it); receiving changes to the first branch object from the first collaborator and recording the changes in a draft first branch object that is parented to the first branch object (see para 154-155 – creating a branch object having edits from the snapshot); creating a second branch object parented to the master object and associating the second branch object with a second collaborator that is different than the owner entity and the first collaborator, the second branch object including a snapshot of the master object at the time of the second branch object creation (see para 17, 95-96, 98, 139, 144, 154-155 – creating parent and child document having metadata of the document and all object within it. Snapshot (an initial state) of the document are created which is a marker that allows to compare changes. Each document is associated to the user that is working on it); receiving changes to the second branch object from the second collaborator and recording the changes in a draft second branch object that is parented to the second branch object(see para 154-155 – creating a branch object having edits from the snapshot); 
Codrington teaches a creator/author reviewing and accepting or rejecting changes as provided above (see FIG. 48 and para 135; owner reviews the changes and can accepts or rejects them), but doesn’t specifically teach generating a changeset associated with the draft first branch object by inspecting metadata of the submitted draft first branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent first branch object creation and (c) contents of the submitted draft first branch object; generating a changeset associated with the draft second branch object by inspecting metadata of the submitted draft second branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (d) the snapshot of the master object at the time of the parent second branch object creation and (e) contents of the submitted draft second branch object; and presenting the changesets to the owner entity for approval.
Barbanov teach generating a changeset associated with the draft first branch object by inspecting metadata of the submitted draft first branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (b) the snapshot of the master object at the time of the parent first branch object creation and (c) contents of the submitted draft first branch object; generating a changeset associated with the draft second branch object by inspecting metadata of the submitted draft second branch object for an identification of its parent branch object and, based on the identification of its parent branch object, comparing (a) current contents of the master object with (d) the snapshot of the master object at the time of the parent second branch object creation and (e) contents of the submitted draft second branch object; and presenting the changesets to the owner entity for approval (see FIG. 3, 4, 5 at least para 37, 87-91; making comparison of change/history data (changeset) from a master document and a secondary copy of the document and determine acceptance of the changes)
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Barbanov for change comparison and acceptance since doing so would improve the system to provided means for the owning entity to accept or reject the changes done to the document. 
Although Codrington teaches an author approving or denying edits, it doesn’t specifically teach receiving a submissions to the owner entity for review of the draft first branch object from the first collaborator and the draft second branch object from the second collaborator
Vagell teaches receiving a submissions to the owner entity for review of the draft first branch object from the first collaborator and the draft second branch object from the second collaborator (see para 19, 24-25; teaches users submitting changes for review and acceptance from a user with a role that can accept or reject the changes/edits and providing a notification of the submission)
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington and Barbanov with the teachings of Vagell since by doing so improves the collaboration system since provides means to notify an author/editor when an edit awaits approval.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington and Barbanov, Vagell as applied to claims above in view of Thiesen et al (US 20160321228).

In regards to claim 2, Codrington doesn’t teach wherein the branch object is immutable  
Thiesen teaches wherein the branch object is immutable  (see para 77-79; immutable objects and creating mutable on document tree).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Thiesen since doing so would improve the system to have means to track changes and formatting on a collaboration document without having to modify the original branch created.

In regards to claim 3, Codrington doesn’t teach wherein the draft branch object includes a mutable copy of all content items referenced by the master object.
Thiesen teaches wherein the draft branch object includes a mutable copy of all content items referenced by the master object (see para 77-79; immutable objects and creating mutable on document tree and ID for object changes).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Thiesen since doing so would improve the system to have means to track changes and formatting on a collaboration document.

Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington, Barbanov, Vagell as applied to claims above in view of Mathias (US 20060271603)

In regards to claim 7, Codrington doesn’t teach further comprising identifying content proximate the new content in the submitted draft and, based on that identification, displaying the new content in the presentation of the changeset in the same proximity to any of the proximate content in the current contents of the master object.
Mathias teaches content proximate the new content in the submitted draft and, based on that identification, displaying the new content in the presentation of the changeset in the same proximity to any of the proximate content in the current contents of the master object (para 35 teaches document edit presentation, using time proximity. Thus identifies content added or remove based certain time criteria in order to be presented).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Mathias in order to incorporate time criteria presentation of edits to the review process of Codrington since doing so would improve the system to have means to track changes based on time proximity as a criteria.

In regards to claim 12, Codrington doesn’t teach further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between changes proposed by the first collaborator and changes proposed by the second collaborator, presenting the conflicting proposed changes made by the first collaborator and not presenting the conflicting changes proposed by the second collaborator.
Mathias teaches receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between changes proposed by the first collaborator and changes proposed by the second collaborator, presenting the conflicting proposed changes made by the first collaborator and not presenting the conflicting changes proposed by the second collaborator (see para 35; using hierarchical authority for conflict resolution and/or edit presentation).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Mathias in order to incorporate the hierarchical authority to the review process of Codrington since doing so would improve the system to have means to track changes based on who is doing the changes based on the roles set by the author or system.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington, Barbanov, Vagell as applied to claims above in view of Hunter et al. (US 20140331126).

In regards to claim 13, Codrington doesn’t teach further comprising receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes presenting the changeset associated with the draft first branch object before presenting the changeset associated with the draft second branch object.
Hunter teaches receiving an organizational hierarchy identifying the first collaborator as having more authority than the second collaborator, wherein the presentation of the changesets to the owner entity for approval includes presenting the changeset associated with the draft first branch object before presenting the changeset associated with the draft second branch object (hunter para 96-97 teaches using hierarchies to group and present edits).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Hunter in order to incorporate the hierarchical presentation of edits to the review process of Codrington since doing so would improve the system to have means to track changes based on who is doing the changes based on the roles set by the author or system, So as to give priority based on roles.

In regards to claim 14, Codrington doesn’t teach wherein the presentation of the changesets includes presenting proposed changes as they appear in the order of current content of the master object, regardless of whether the proposed changes were identified from the draft first branch object or the draft second branch object.
Hunter teaches the presentation of the changesets includes presenting proposed changes as they appear in the order of current content of the master object, regardless of whether the proposed changes were identified from the draft first branch object or the draft second branch object (para 96-97 teaches using chronological order to present edits).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Hunter in order to incorporate chronological presentation of edits to the review process of Codrington since doing so would improve the system as to allow different options for the author or reviewer to see the edits done to the document and allow the user to see them as they were worked on (see para 97). 

In regards to claim 15, Codrington doesn’t teach wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the conflicting proposed changes were made to the relevant draft branch object, regardless of whether the conflicting proposed changes were identified from the draft first branch object or the draft second branch object.
Hunter teaches the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the conflicting proposed changes were made to the relevant draft branch object, regardless of whether the conflicting proposed changes were identified from the draft first branch object or the draft second branch object (para 96-97 teaches using chronological order to present edits).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Hunter in order to incorporate chronological presentation of edits to the review process of Codrington since doing so would improve the system as to allow different options for the author or reviewer to see the edits done to the document and allow the user to see them as they were worked on (see para 97). 

In regards to claim 16, Codrington doesn’t teach wherein the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the draft branch objects from which the is proposed changes were identified were submitted.
Hunter teaches the presentation of the changesets to the owner entity for approval includes, for any instance in which a conflict exists in the changesets between proposed changes identified from the draft first branch object and proposed changes identified from the draft second branch object, presenting the conflicting proposed changes in chronological order according to the time that the draft branch objects from which the is proposed changes were identified were submitted (para 85, 96-97 teaches document edit presentation, using timestamps and chronological order to present edits).
It would have been obvious to one of ordinary skill in the art before the filing of the application to modify Codrington with the teachings of Hunter in order to incorporate chronological presentation of edits to the review process of Codrington since doing so would improve the system as to allow different options for the author or reviewer to see the edits done to the document and allow the user to see them as they were worked on (see para 97). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144